I concur with the majority in the result and partially concur in the opinion. I would only distinguish my position from that of the majority by noting that I do recognize the "plain smell doctrine" without the necessity of tangible evidence to support it. However, as the majority points out in this case, even if the search of the passenger compartment was justified, the search of appellant's trunk was valid only if there was probable cause to search the trunk. I concur with the analysis of the majority on all issues pertaining to the search of the trunk.
HON. JOHN W. WISE.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Ashland County, Ohio, is reversed and the matter is remanded to that court with instructions to suppress the evidence and to proceed in accord with law and consistent with this opinion. Costs to appellee.